Citation Nr: 0718557	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  04-10 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a lung disorder 
(claimed as mycobacterium xenopi infection).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel






INTRODUCTION

The veteran had active military service from November 1964 to 
October 1968.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in New York, New 
York.  

In May 2007, the veteran's representative provided the Board 
a memorandum containing an opinion from a medical consultant.  
The representative did not waive the veteran's right to have 
this additional evidence initially considered by the RO, but 
the Board is granting the veteran's claim - in part, on the 
basis of this evidence.  So a waiver is not needed since the 
claim is being granted, regardless.  See 38 C.F.R. §§ 20.800, 
20.1304(c) (2006).  


FINDINGS OF FACT

1.	The veteran underwent surgery in December 2000 for 
excision of the right upper lobe of his right lung due to 
small, non-malignant, granulomas from a mycobacterium xenopi 
infection.

2.	According to the medical evidence of record, it is just as 
likely as not the veteran originally contracted this 
infection during his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the veteran's 
lung condition -diagnosed as a mycobacterium xenopi 
infection, was incurred during service.  38 U.S.C.A.  
§§ 1101, 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.6, 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

In this case, it has been determined after weighing the 
medical evidence that a grant of service connection for the 
claimed pulmonary disorder is warranted.  Thus, there is no 
need to resolve whether there has been compliance with the 
VCAA's duty to notify and assist provisions since any 
deficiency in this regard is merely inconsequential and, 
therefore, at most only harmless error.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See, too, Mayfield v. 
Nicholson, 19 Vet. App. 103 (2004), rev'd on other grounds, 
444 F.3d 1328  (Fed. Cir. 2006), affirmed, 20 Vet. App. 537 
(2006). 

There is likewise no need for consideration of whether there 
has been sufficient VCAA notice to comply with the decision 
of the U. S. Court of Appeals for Veterans Claims (Court) in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), which held that the VCAA 
notice requirements           of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements are:  (1) veteran's status; (2) 
existence of a disability; (3) connection between military 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an 
application for "service connection," VA must review the 
information and evidence presented with the claim and provide 
the veteran notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
The Dingess/Hartman holding went on to indicate this includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  See, too, Dunlap v. Nicholson,             No. 03-
320 (U.S. Vet. App. Mar. 22, 2007).

It warrants mentioning only that through its correspondence 
dated in February 2007 the RO has informed the veteran of the 
recent holding in the Dingess/Hartman decision, and thus it 
may reasonably be concluded that he has received detailed 
notice concerning both the downstream disability rating and 
effective date elements of his claim -- of significance when 
the file is later returned to the RO to effectuate this award 
of service connection.

Governing Laws, Regulations and Analysis

Service connection may be granted for current disability 
resulting from a disease or an injury incurred or aggravated 
during service.  38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326  (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000).

The veteran's course of treatment following discharge from 
service, and as indicated below, continuing up until 
manifestation of his current pulmonary condition, establishes 
that in 1989 (so approximately two decades after his military 
service had concluded), a CT scan of his chest at a private 
hospital revealed the presence of bullous changes in the lung 
apices with some parenchymal scarring.  No other 
intrapulmonary pathology was observed.  He was reevaluated in 
June 1992, when a similar scan again showed apical pleural 
parenchymal changes, with small granulomas in the right apex.  
Subsequently, in October 2000, it was determined there was 
still a right upper lobe mass.  A December 2000 report 
indicates evidence of obstructive respiratory impairment.  
The next month he underwent surgery for excision of the right 
upper lobe of his right lung, indicating necrotizing 
granuloma suggestive of pulmonary tuberculosis.  There was no 
evidence of malignancy.  Contemporaneous records of private 
treatment began to show positive test results for 
mycobacterium xenopi infection, which involves a slow-growing 
nontubercul bacterial infection that is usually harmless, but 
can also be associated with chronic pulmonary disease.  See 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1206 (30th ed. 2003).

In addition, more detailed portrayals of the veteran's 
condition by private physicians reviewing his clinical 
history include observations as to what may have caused this 
infection, and confirm a diagnosis of mycobacterium xenopi, 
not tuberculosis.  Primarily, the relevant statement in this 
respect is the February 2002 letter from Dr. S.D., a private 
physician, based on his treatment of the veteran during the 
preceding two years.

So there is no question the veteran has the condition 
alleged, in turn meaning the determinative issue is whether 
it relates back to his service in the military.  See 38 
C.F.R. § 3.303(d) (permitting service connection, even if the 
condition at issue was not initially diagnosed until after 
service, provided there is probative medical evidence 
otherwise linking the condition to service).  See, too, 
Watson v. Brown, 4 Vet. App. 309, 314 (1993), citing Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992) (discussing 
requirement of medical causation in establishing service 
connection on a theory of direct incurrence).  See also 
Maggitt, 202 F.3d at 1375; D'Amico, 209 F.3d at 1326.

Review of the veteran's service medical records (SMRs) in and 
of themselves show suspected pulmonary pathology, albeit not 
confirmation of the specific disorder claimed.  In September 
1965, he reported for evaluation complaining of cough, 
chills, and sweating.  He returned within a week due to a 
"bad x-ray" (reason unspecified), and the repeat x-ray was 
noted as "compatible with ARD" (again, not explained, but 
perhaps an abbreviation for "adult respiratory distress").  
Purified protein derivative (PPD) tests conducted on two 
instances later that month to check for a tuberculosis 
infection were negative.  No further complaints of 
respiratory illness are noted from service.   

There are various physicians' opinions of record that have 
sought to determine whether the veteran's current claimed 
condition is service-related, notwithstanding that his 
service records are less than definitive on what occurred 
therein.  In his February 2002 correspondence, Dr. S.D., a 
physician treating the veteran, stated that the veteran had a 
history of positive PPD dating back to 1965 while in service 
(an underlying factual premise that is debatable, according 
to what SMRs indicate).  This doctor further stated there was 
a strong possibility that exposure to mycobacterium xenopi 
occurred in service, as xenopi was a slow-growing organism 
and there was evidence of right upper lobe density for quite 
some time.  It was not out of the question that xenopi was 
the source of original infection, and had been present for 30 
to 35 years.  Considering this initial statement from the 
treating physician, it is not necessarily consistent with 
records of prior PPD tests.

In a supplemental May 2003 opinion, Dr. S.D. re-evaluated the 
veteran's clinical history according to correct information 
and acknowledged that PPD tests in service were in fact 
negative.  This doctor also reviewed other relevant SMRs.  He 
deemed the term "ARD" used in describing the September 1965 
x-ray as inconclusive.  Nor could he resolve a discrepancy 
between what the veteran at that time was allegedly told by a 
corpsman of a positive PPD and the documented negative PPD 
test.  However, this physician reiterated that it was 
possible the veteran had contracted mycobacterium xenopi 
during service - at Camp Lejeune.  In fact, he said it was 
entirely likely to have a negative PPD even with xenopi.  


In discussing the rationale of this opinion, this physician 
pointed out the bacterial organism was definitely more 
prevalent in the southeastern region where the veteran had 
been located.  His chest x-rays over many years supported the 
fact that the lesion actually grew over time and could have 
been a microscopic lesion dating back to service.  The 
conclusion was that there was a very plausible possibility 
the veteran had contracted xenopi in service, as according to 
this doctor this geographically and epidemiologically made 
sense.  

A June 2003 letter from this same physician clarified that, 
in light of the fact that the veteran's cough and suspected 
illness became a problem during a Mediterranean cruise, after 
when located at Camp Lejeune, this series of events was still 
consistent with his earlier opinion.  The incubation period 
for mycobacterial disease could be anywhere from days to 
months, and thus was compatible with a problem that may have 
originated stateside and did not evidence until he was 
stationed at sea.

Also, a May 2007 statement from Dr. A.M.G., M.D., M.P.H., 
provided by the veteran's representative, observed that based 
on review of the evidence on file, the veteran presented in 
service with symptoms of a pulmonary condition.  The negative 
PPD at that time indicated the absence of tuberculosis, but 
did not  rule out other mycobacterium infections.  The 
physician expressed concurrence with the findings of Dr. 
S.D., and stated the opinion that it was at least as likely 
as not the veteran was infected with mycobacterium xenopi in 
service, and that several decades later the infection 
manifested as disease of the upper lobe requiring surgical 
treatment.

These assessments on etiology - and particularly the May 
2003 private physician's letter, are sufficiently detailed 
and grounded in the veteran's clinical history as to 
effectively satisfy the causal nexus element.  Ideally, the 
May 2003 statement would have used terms other than "could 
have" or "possibly" to describe the events by which 
current illness was associated with service.  See Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992) (medical professional's use 
of equivocal terms such as "may" or "may not" was too 
speculative to constitute a definitive opinion on issue of 
causation); Winsett v. West, 11 Vet. App. 420, 424 (1998).  
The overall conclusion, however, was there existed a "very 
plausible possibility" of incurrence of xenopi in service, 
which made epidemiological sense, and thus was clearly to a 
degree of certainty to warrant a favorable interpretation of 
it on the issue of causation.  See 38 C.F.R. § 3.102 (when a 
reasonable doubt arises regarding service origin, i.e., 
because of an approximate balance of positive and negative 
evidence, reasonable doubt will be resolved in favor of the 
claimant).  See, too, Lee v. Brown, 10 Vet. App. 336, 338 
(1997) (use of cautious language does not always express 
inconclusiveness in a doctor's opinion on etiology.  An 
etiological opinion should be viewed in its' full context, 
and not characterized solely by the medical professional's 
choice of words).  Moreover, the May 2007 statement from 
Dr. A.M.G., indicative of review of the clinical background, 
though also cumulative of some information previously noted, 
represents a similar finding on the subject of etiology.

Consequently, according to the medical evidence on file, it 
is just as likely as not the veteran currently has a 
pulmonary disorder as the result of a mycobacterium xenopi 
infection that he initially developed during service.  So the 
requirements for granting service connection for this 
condition are met.  See 38 U.S.C.A. 5107(b); 38 C.F.R. 
§ 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for service connection for a lung condition is 
granted.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


